Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Amendment
Applicants amendment filed 3/17/2022 has been received and entered.  Claim 1 and 30 have been amended, claims 34-36 have been added.
Claims 1-36 are pending and currently under examination.

Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 9/7/2021 was acknowledged.
It was noted that the elected method requires ‘obtaining’ steps, and a means for ‘generating a model’ as provided by the system claims, and upon search it did not appear to be an undue burden to examine together, and the restriction requirement was withdrawn.
Newly added claims 34-36 are consistent with the examined invention.  
Claims 1-29, 31-36, drawn to a method of providing a structure for dentures, and claim 30, drawn to a system comprising means to obtain a 3D representation and generating a model of a denture are currently under examination.

Priority
This application filed 9/25/2018 is a continuation of 13/996559 filed 10/10/2013, now US Patent 10105196, which is a national stage filing of PCT/DK2011/020495 filed 12/19/2011 which claims benefit to US provisional application 61/426695 filed 12/23/2010 and DKPA201001175 filed 12/22/2010 in Denmark.
Acknowledgment was made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/996559.
No comments have been made by Applicants regarding the summary of priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-36 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10105196 (application 13/996559 filed 10/10/2013). 
Applicants do not comment on the basis of the rejection, and is maintained for the reasons of record.  As noted previously, although the claims at issue are not identical, they are not patentably distinct from each other because as a continuation, the present claims set forth similar but more broad steps encompassing the claims issued in 10,105196.  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                           
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In the previous action, claim 30 was indicated to be directed to the system it is noted that the use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  
No comment was provided by Applicants regarding the analysis provided in the previous action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn.
Claims 1 and 30 have been amended and still are generally drawn to a method of providing a model for denture implants and claim 30 specifically provides for the system for a means of obtaining a 3D representation and generating a model.  More specifically, claim 1 requires the steps of obtaining a 3D representation of a preliminary model of a denture, obtaining a 3D model of the dental arch and generating a model of the superstructure based on the 3D representations position and orientation.  As amended, the claim requires a digital 3D representation, and that the computer is used to modify the digital model, and segmentation is performed with an algorithm.  Dependent claims have not been amended, and provide for additional modeling and representation including the gingiva and teeth, and means for scanning and representation to obtain a 3D images.  Newly added claims provide for the specific application of the algorithm used.
 The judicial exception of the instant claims is the final step which generally set forth and broadly encompasses analysis and generation of a model of a super-structure based on two 3D models, which is data analysis.  The additional element of the claims would be considered the steps of obtaining the 3D representations, which is simply obtaining data for the 3D representations.  Dependent claims set forth further limitations about the source of the 3D representations and considerations in modeling the super-structure, however are all implemented in data gathering or the generation of the super-structure modeling step of the claim.  While the method claims do not require or recite that the method is practiced on a computer, it appears that the method cannot easily be performed by hand.  Claim 30 is directed to the system for the method, and provides specific means of obtaining 3D models and generating models, however do not appear to be presentation of a new means or devices based on the analysis of the present specification for detailed guidance of potentially new or novel devices (it appears that the guidance for these steps and means are reliant on the art for descriptive and enabling support).  In review of the instant specification the methods do not appear to require a special type of device nor a specific unique system, and 3D models can be produced with any processor and thus the steps can be performed on a general purpose computer.  Again, there are no required additional physical steps in claim 1 that are considered additional elements beyond data gathering of the 3D model.  
For step 1 of the 101 analysis, the method and system claims are found to be directed to a statutory category of a process/method as amended.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of obtaining a 3D representation and generating a model which is segmented.  The judicial exception at a high level appears to be a set of instructions for generating a model and appears to fall into the category of a Mental Processes, however as amended requires generating and manipulating digital 3D representations of dental structures and does not appear to be a method which can be performed in one’s mind or with the aid of paper.
Accordingly, under step 2A the claims are found to be patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poirier (US Patent 5725376 and US Application 2002/102517) and Karmaker et al (US Application 2001/036617) (all of record) is withdrawn.
Upon review of the claim amendments and the teachings of Poirier and Karmaker et al, it is agreed that the cited references of record fail to teach the limitations required of the claims, nor make obvious the combination of steps as amended.

Conclusion
No claim is allowed.
As noted previously, creating dental implants and computer modeling were known (as evidenced above).  An updated search of the relevant art provided Chang et al. who teach an automatic Algorithm for digital dental occlusion (SEPTEMBER 2010).  Chang et al demonstrate that surgical planning can be performed on composite 3-D models that are generated by merging a computerized tomography scan with digital dental models which are generated by scanning the surfaces of plaster dental models or dental impressions with a high-resolution laser scanner. For the planning process, to reestablish the dental occlusion Chang provide a new approach to automatically and efficiently reestablish dental occlusion in two steps, where the first step is to initially position the models based on dental curves and a point matching technique, and then to reposition the models to the final desired occlusion based on iterative surface-based minimum distance mapping with collision constraints.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631